PER CURIAM.
Equitable jurisdiction to remove clouds from title to real estate is old and well-settled. Objection to the exercise of the same by demurrer or in the nature of pleas in abatement, such as lis pendens, adequate remedy at law, or challenging the jurisdiction as shown by the bill, should be pleaded in limine and decisions thereon provoked before taking evidence. See Equity Rule 39; 1 Daniel Chan. 555; Livingston v. Story, 11 Pet. 352, 9 L. Ed. 746; Wickliffe v. Owings, 17 How. 47, 15 L. Ed. 44; Wood v. Mann, 1 Sumn. 578, Fed. Cas. No. 17, 952; Reynes v. Dumont, 130 U. S. 354, 395, 9 Sup. Ct. 486, 32 L. Ed. 931; Perego v. Dodge, 167 U. S. 360, 164, 16 Sup. Ct. 971, 41 L. Ed. 113.
While in the answer in this case the defendants say “that the complainants have a complete and adequate remedy at law for the determination of their title,” no insistence appears to have been made thereon until final hearing. Further than this, we find that in the suits at law, wherein the defendants claim that the complainants had a complete and adequate remedy, the parties were not the same, ndr were the issues involved such as to permit full and adequate relief. In the transcript are several so-called bills of exceptions showing defendants’ objections to certain documentary and other evidence offered by the complainants, and admitted by the court. Treating these alleged bills as continuing motions to suppress evidence, we conclude that they are not well taken, and that as to the admission of said evidence the court correctly ruled.
We find the evidence in the case establishes the contentions of the complainants below, and as they are proved to have been in possession and control under title or color of title, so far as in the nature of the case such possession could he established, for over 50 *310years, and have paid all taxes upon the land in question, we think that the lower court correctly decreed in their favor, confirming their title and removing clouds thereon.
Affirmed.